DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-7, 9-12, 14-15, and 21-27 are pending in this application.               Claims 1, 9, 11, and 14 are presented as amended claims.
               Claims 2-7, 10, 12, and 15 are presented as original claims.
               Claims 21-27 are newly presented.
               Claims 8, 13, and 16-20 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9, 11-12, 14, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk et al. (US 20170233001 A1) (hereinafter Moshchuk) in view of Shiraishi et al. (US 20170313304 A1) (hereinafter Shiraishi). As regards the individual claims:
Regarding claim 1: Moshchuk teaches a system comprising:
a computer including a processor and a memory, the memory storing instructions executable by the processor to: (Moshchuk: ¶ 034; operations performed 
input a current trajectory and a planned path for a vehicle to a state observer algorithm to obtain a target yaw rate (Moshchuk: ¶ 012; a system and method for providing lateral steering control in an autonomously or semi-autonomously driven vehicle for lane centering, lane changing, lane following, collision imminent steering, etc., and includes providing a preview of upcoming road curvature, banks and slopes. The method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway. The method determines a steering control goal that reduces a difference between a current vehicle path and a desired vehicle path and determines an optimal steering control signal that provides the steering control goal and that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state variable and a control variable for the current roadway curvature, bank and slope for stationary motion of the vehicle for constant speed, yaw rate and lateral velocity.) 
Moshchuk does not explicitly teach:
compare the target yaw rate to an actual yaw rate to determine one of an oversteer or an understeer condition; and apply brakes on both wheels of the vehicle inside a turn path of the vehicle based on determining the understeer condition; however Shiraishi does teach:
compare the target yaw rate to an actual yaw rate to determine one of an oversteer or an understeer condition; and apply brakes on both wheels of the vehicle inside a turn path of the vehicle based on determining the understeer condition (Shiraishi: ¶¶ 098-099; an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend [alternatively i]f it is determined in S204 that oversteering is not established with |γt|<|γ|, in other words, the vehicle is in the understeering trend, the program proceeds to S206 in which, for example, the braking force FB is calculated according to the yaw rate deviation Δγ, turning inner wheels are selected, and a braking force corresponding to the detected rolling angle and the vehicle speed is calculated, and the brake control device 22 is instructed to add the braking force to the selected wheels.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moshchuk with the teachings of Shiraishi because combining prior art elements according to known methods to yield predictable results is obvious. Here Moshchuk teaches using a current trajectory for a state observer algorithm to obtain a target yaw rate while Shiraishi teaches apply braking force to both inner wheels in response to an understeer condition. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination of these two teachings.
Regarding claim 2, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Moshchuk further teaches:
wherein the instructions further include instructions to obtain a target heading angle to follow the planned path with the state observer algorithm (Moshchuk: ¶ 012; method includes providing a mathematical model of vehicle dynamics that includes a 
and to apply the brakes to provide the target heading angle (Moshchuk: ¶ 020; For steering purposes, the controller 30 may provide torque commands and/or steering angle commands to make corrections between a desired course and a predicted course [via, inter alia] differential braking (DB), torque vectoring, etc.)
Regarding claim 3, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Shiraishi further teaches:
wherein the instructions further include instructions to obtain a target longitudinal torque (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by] target yaw rate γt [which includes lateral and longitudinal components] is calculated [in a repetitive process] according to a motion model of the vehicle) (Shiraishi: Fig. 5; [showing automatic breaking control targeting a yaw rate])
to follow the planned path with the state observer algorithm (Moshchuk: ¶ 057; the active safety controller calculates a target yaw angular speed of the electric vehicle in real time according to the steering wheel rotation angle signal, the vertical acceleration and the wheel speed signal, and compares the target yaw angular speed 
and to apply the brakes to provide the target longitudinal torque (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by calculating] target yaw rate γt [which includes lateral and longitudinal components] according to a motion model of the vehicle) (Shiraishi: ¶¶ 098-099; In the case of |Δγ|>γ Dc1, the process proceeds to S204, in which it is determined whether the vehicle shows an oversteering trend. [or] understeering trend [then] the program proceeds to S206 in which, for example, the braking force FB is calculated according to the yaw rate deviation Δγ, [the appropriate] wheels are selected, and a braking force corresponding to the detected rolling angle and the vehicle speed is calculated, and the brake control device 22 is instructed to add the braking force to the selected wheels.) (Shiraishi: Fig. 5; [showing automatic breaking control targeting a yaw rate])

    PNG
    media_image1.png
    424
    488
    media_image1.png
    Greyscale

Regarding claim 4, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Moshchuk further teaches:
wherein the instructions further include instructions to obtain the target yaw rate based on a speed of the vehicle (Moshchuk: ¶ 057; the active safety controller calculates a target yaw angular speed of the electric vehicle in real time according to the steering wheel rotation angle signal, the vertical acceleration and the wheel speed signal, and compares the target yaw angular speed with the actual yaw angular speed of the electric vehicle to obtain the yaw angular speed difference Δψ′.)
Regarding claim 5, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Moshchuk further teaches:
wherein the state observer algorithm is one of (Moshchuk: ¶ 024; mathematical model employs a state variable X) 
a linear-quadratic regulator algorithm, (Moshchuk: ¶ 024; The algorithm uses the MPC or an optimal linear quadratic (LQ) regulator to determine optimal control variables U for one or more of a front angle overlay or a front torque overlay, a rear steering angle, a yaw moment for differential braking and/or torque vectoring.)
Regarding claim 6, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. But Moshchuk does not explicitly teach:
wherein the instructions further include instructions to obtain a plurality of target steering wheel angles and to plan actuation of a steering motor to provide the target steering wheel angles; however Moshchuk does teach:
wherein the instructions further include instructions to obtain a plurality of target steering wheel angles and to plan actuation of a steering motor to provide the target steering wheel angles (Moshchuk: ¶ 012; a system and method for providing 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Moshchuk has the teaching of the limitation based on the logic that Moshchuk discloses calculating a steering wheel signal for traversing a desired vehicle path. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention that traversing the route would require the calculation of a plurality of target steering wheel angles over the course of the desired vehicle path, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 7, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Moshchuk further teaches:
wherein the instructions further include instructions to determine a difference between a target steering wheel angle and a current steering wheel angle and to obtain the target yaw rate based on the difference (Moshchuk: ¶ 024; the EPS actuator can add 
Regarding claim 9, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Shiraishi further teaches:
wherein the instructions further include instructions to apply the brakes on both wheels outside the turn path of the vehicle based on determining the oversteer condition (Shiraishi: ¶ 098; [if] an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend. If the absolute value |γt| of the target yaw rate is smaller than the absolute value of the actual yaw rate |γ|, it is determined that the vehicle is in the oversteering trend. If it is determined that the oversteering is established with |γt|<|γ|, the program proceeds to S205 in which, for example, a braking force FB is calculated according to the yaw rate deviation Δγ, turning outer wheels are selected, and a braking force corresponding to the detected rolling angle and the vehicle speed is calculated, and the brake control device 22 is instructed to add the braking force to the selected wheels.)
Regarding claim 11, Moshchuk teaches a method of, the method comprising:
A method, comprising: (Moshchuk: ¶ 012; a system and method for) 
inputting a current trajectory and a planned path for a vehicle to a state observer algorithm to obtain a target yaw rate (Moshchuk: ¶ 012; a system and method for providing lateral steering control in an autonomously or semi-autonomously driven 
Moshchuk does not explicitly teach:
comparing the target yaw rate to an actual yaw rate to determine one of an oversteer or an understeer condition; and applying brakes on both wheels of the vehicle inside a turn path of the vehicle based on determining the understeer condition; however Shiraishi does teach:
comparing the target yaw rate to an actual yaw rate to determine one of an oversteer or an understeer condition; and applying brakes on both wheels of the vehicle inside a turn path of the vehicle based on determining the understeer condition (Shiraishi: ¶¶ 098-099; an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend [alternatively i]f it is determined in S204 that oversteering is not established with |γt|<|γ|, in other words, the vehicle is in the understeering trend, the 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moshchuk with the teachings of Shiraishi because combining prior art elements according to known methods to yield predictable results is obvious. Here Moshchuk teaches using a current trajectory for a state observer algorithm to obtain a target yaw rate while Shiraishi teaches apply braking force to both inner wheels in response to an understeer or oversteer condition. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination of these two teachings.
Regarding claim 12, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 11. Moshchuk further teaches:
obtaining a target heading angle to follow the planned path with the state observer algorithm (Moshchuk: ¶ 012; method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor [which are used to] determine[] a steering control goal that reduces a difference between a current vehicle path and a desired vehicle path and determines an optimal steering control signal that provides the steering control goal and that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state 
and applying the brakes to provide the target heading angle (Moshchuk: ¶ 020; For steering purposes, the controller 30 may provide torque commands and/or steering angle commands to make corrections between a desired course and a predicted course [via, inter alia] differential braking (DB), torque vectoring, etc.)
Regarding claim 14, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 11. Shiraishi further teaches:
applying of the brakes on both wheels outside the turn path of the vehicle based on determining the oversteer condition (Shiraishi: ¶ 098; [if] an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend. If the absolute value |γt| of the target yaw rate is smaller than the absolute value of the actual yaw rate |γ|, it is determined that the vehicle is in the oversteering trend. If it is determined that the oversteering is established with |γt|<|γ|, the program proceeds to S205 in which, for example, a braking force FB is calculated according to the yaw rate deviation Δγ, turning outer wheels are selected, and a braking force corresponding to the detected rolling angle and the vehicle speed is calculated, and the brake control device 22 is instructed to add the braking force to the selected wheels.)
Regarding claim 21, Moshchuk teaches:
A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to (Moshchuk: ¶ 020; FIG. 1 is an illustration 10 showing a vehicle [with a] system 16 is intended to represent all of the various modules, controllers, memory, central processing units (CPUs), processors, 
input a current trajectory and a planned path for a vehicle to a state observer algorithm to obtain a target yaw rate (Moshchuk: ¶ 012; a system and method for providing lateral steering control in an autonomously or semi-autonomously driven vehicle for lane centering, lane changing, lane following, collision imminent steering, etc., and includes providing a preview of upcoming road curvature, banks and slopes. The method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway. The method determines a steering control goal that reduces a difference between a current vehicle path and a desired vehicle path and determines an optimal steering control signal that provides the steering control goal and that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state variable and a control variable for the current roadway curvature, bank and slope for stationary motion of the vehicle for constant speed, yaw rate and lateral velocity.)
Moshchuk does not explicitly teach:
obtain a plurality of target longitudinal torques to follow the planned path with the state observer algorithm however Shiraishi does teach:
obtain a plurality of target longitudinal torques to follow the planned path with the state observer algorithm (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by] target yaw rate γt is calculated [in a repetitive process] according to a 
Shiraishi further does teaches:
apply brakes to provide the target longitudinal torques; compare the target yaw rate to an actual yaw rate to determine one of an oversteer or an understeer condition; and apply the brakes on one or more but less than all wheels of the vehicle based on determining the understeer or oversteer condition
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moshchuk with the teachings of Shiraishi because combining prior art elements according to known methods to yield predictable results is obvious. Here Moshchuk teaches using a current trajectory for a state observer algorithm to obtain a target yaw rate while Shiraishi teaches apply braking force to match a longitudinal torque. Before the effective filling date of the claimed invention, one of ordinary skill the art would have recognized and found predictable the benefits of the combination of these two teachings.
Regarding claim 22, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 21. Shiraishi further teaches:
wherein the instructions further include instructions to apply the brakes on both wheels of the vehicle inside a turn path of the vehicle based on determining the understeer condition (Shiraishi: ¶¶ 098-099; an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend [alternatively i]f it is determined in S204 that oversteering is not established with |γt|<|γ|, in other words, the vehicle is in the understeering trend, the program proceeds to S206 in which, for example, the braking force FB is calculated according to the yaw rate deviation Δγ, turning inner wheels are selected, and a braking force corresponding to the detected rolling angle and the vehicle speed is calculated, and the brake control device 22 is instructed to add the braking force to the selected wheels.)
Regarding claim 23, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 21. Moshchuk further teaches:
wherein the instructions further include instructions to obtain the target yaw rate based on a speed of the vehicle (Moshchuk: ¶ 057; the active safety controller calculates a target yaw angular speed of the electric vehicle in real time according to the steering wheel rotation angle signal, the vertical acceleration and the wheel speed signal, and compares the target yaw angular speed with the actual yaw angular speed of the electric vehicle to obtain the yaw angular speed difference Δψ′)
Regarding claim 24, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 21. Moshchuk further teaches:
wherein the instructions further include instructions to determine a difference between a target steering wheel angle and a current steering wheel angle and to obtain the target yaw rate based on the difference (Moshchuk: ¶ 024; the EPS actuator can add or subtract a steering angle in addition to the steering angle provided by the driver, or provide a steering angle independent of the driver. The state variable X for the angle interface embodiment is defined by: X=[Δy,ΔΨ,V.sub.y,r].sup.T and the state variable X for the torque interface embodiment is defined by: X=[Δy,ΔΨ,V.sub.y,r,{dot over (φ)};φ].sup.T. )
Regarding claim 25, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 21. Shiraishi further teaches:
wherein the instructions further include instructions to apply the brakes on both wheels outside a turn path of the vehicle based on determining the oversteer condition (Shiraishi: ¶ 098; [if] an absolute value |γt| of the target yaw rate is compared with an absolute value |γ| of an actual yaw rate to determine whether to show the oversteering trend. If the absolute value |γt| of the target yaw rate is smaller than the absolute value of the actual yaw rate |γ|, it is determined that the vehicle is in the oversteering trend. 
Regarding claim 26, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Moshchuk further teaches:
wherein the instructions further include instructions to obtain a plurality of target longitudinal torques (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by] target yaw rate γt is calculated [in a repetitive process] according to a motion model of the vehicle) (Shiraishi: Fig. 5; [showing automatic breaking control targeting a yaw rate])
to follow the planned path with the state observer algorithm (Moshchuk: ¶ 012; a system and method for providing lateral steering control in an autonomously or semi-autonomously driven vehicle for lane centering, lane changing, lane following, collision imminent steering, etc., and includes providing a preview of upcoming road curvature, banks and slopes. The method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway. The method determines a steering control goal that reduces a difference between a current vehicle path and a desired vehicle path and determines an optimal steering control signal that provides the steering control goal and that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state variable and a control 
and to apply the brakes to provide the target longitudinal torques 
Regarding claim 27, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 11. Moshchuk further teaches:
further comprising obtaining a plurality of target longitudinal torques (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by] target yaw rate γt is calculated [in a repetitive process] according to a motion model of the vehicle) (Shiraishi: Fig. 5; [showing automatic breaking control targeting a yaw rate])
to follow the planned path with the state observer algorithm (Moshchuk: ¶ 012; a system and method for providing lateral steering control in an autonomously or semi-autonomously driven vehicle for lane centering, lane changing, lane following, collision imminent steering, etc., and includes providing a preview of upcoming road curvature, banks and slopes. The method includes providing a mathematical model of vehicle dynamics that includes a state variable, a steering control variable and a future road disturbance factor that defines the upcoming road curvature, banks and slopes of the roadway. The method determines a steering control goal that reduces a difference between a current vehicle path and a desired vehicle path and determines an optimal steering control signal that provides the steering control goal and that includes a feedback portion and a feed-forward portion, where the feed-forward portion includes the road disturbance factor. The method determines a state variable and a control variable for the current roadway curvature, bank and slope for stationary motion of the vehicle for constant speed, yaw rate and lateral velocity.)
and applying the brakes to provide the target longitudinal torques (Shiraishi: ¶¶ 092-093; automatic brake control program [begins by] target yaw rate γt is calculated according to a motion model of the vehicle) (Shiraishi: ¶¶ 098-099; In the case of |Δγ|>γ Dc1, the process proceeds to S204, in which it is determined whether the vehicle shows 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moshchuk in view of Shiraishi in further view of Lou (CA 3028642 A1). As regards the individual claims:
Regarding claim 10, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 1. Neither Moshchuk nor Shiraishi explicitly teach:
wherein the instructions further include instructions to reduce output from a powertrain in the understeer condition; however Lou does teach:
wherein the instructions further include instructions to reduce output from a powertrain in the understeer condition (Lou: ¶ 060; ESC 270 may reduce an engine power when . . . the vehicle understeers or oversteers during poorly judged turns on slippery roads, etc.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moshchuk as modified by Shiraishi with the teachings of Lou based on a motivation to determine and follow an optimal path for an autonomous vehicle by integrating acceleration information (Lou ¶¶ 002 - 011)
Regarding claim 15, as detailed above, Moshchuk as modified by Shiraishi teach the invention as detailed with respect to claim 11. Neither Moshchuk nor Shiraishi explicitly teach:
reducing output from a powertrain in the understeer condition; however Lou does teach:
reducing output from a powertrain in the understeer condition. reducing output from a powertrain in the understeer condition (Lou: ¶ 060; ESC 270 may reduce an engine power when . . . the vehicle understeers or oversteers during poorly judged turns on slippery roads, etc.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Moshchuk as modified by Shiraishi with the teachings of Lou based on a motivation to determine and follow an optimal path for an autonomous vehicle by integrating acceleration information (Lou ¶¶ 002 - 011)
Response to Arguments
Applicant's remarks filed September 13, 2021 have been fully considered.
Applicant’s arguments with respect to claims 1-7, 9-12, 14-15, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Yasuma (JP2016190536A) which discloses a method to optimally control a vehicle behavior by changing control amount of front and rear wheels in accordance with steering speed by calculating a first inertia compensation moment from a difference between a target yaw rate and a feedback yaw rate. Lian et al. (US 20180297585 A1) is also made of record, which discloses a method to optimally control a vehicle behavior by changing braking amounts at an insider or outside wheel depending on a target torque.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663 

/MACEEH ANWARI/Primary Examiner, Art Unit 3663